Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed January 13, 2021 in response to the Office Action of October 13, 2020 is acknowledged and has been entered.  Claims 1, 4-8, 10, 16 and 17 have been amended.  Claims 2, 9, 11, and 18-23 have been cancelled. 
2.	Claims 1, 3-8, 10, and 12-17 are currently being examined.
Priority
3.	Applicant argues without acquiescing to the Examiner’s objection, and solely to expedite prosecution of the pending claims, Applicants have amended the priority claim as indicated herein to reflect a priority date of March 10, 2017. Accordingly, Applicants respectfully request that the objection to the priority claim be withdrawn.

In response to Applicant’s amendment and argument, it is noted that the Examiner was not requiring the deletion of the claim of benefit to the prior-filed Application No. 62/306,946.  Rather the Examiner was simply stating the filing date for which the claims have support in the manner provided by the first paragraph of 35 U.S.C. 112.  Additionally, amending the benefit claim in the first paragraph of the specification does not amend the priority claim of the application.  If applicant still wishes to delete the benefit claim to Application No. 62/306,946, applicant may do so by filing a corrected application data sheet in compliance with 37 CFR 1.76(c) that deletes the reference to the prior-filed application.  See MPEP 211.02 (a)(III).  If applicant does not wish to delete the benefit claim to Application No. 62/306,946 then applicant 
	Nevertheless the priority date of March 10, 2017 remains for claims 1, 3-8, 10, and 12-17 for the reasons of record. 
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0190506 (Cheung et al. July 9, 2015), “Cheung” evidence by ENZON Pharmaceuticals, Inc. (ADAGEN® (pegademase bovine) Injection Feb. 2008), “ENZON”.
	Cheung teaches a method of treating cancer comprising administering a PD-1 axis binding antagonist and an OX40 binding agonist.  See abstract, paragraphs [0011]-[0012] and claims 1-83.  
	Cheung teaches additionally treating with a chemotherapeutic agent including pegademase.  See paragraph [0089] and claim 83. 
	ENZON teaches that pegademase is PEGylated bovine adenosine deaminase-1.  See p. 1-Description. 
	Cheung teaches that the cancer is breast cancer, lung cancer, ovarian cancer, gastric cancer, bladder cancer, pancreatic cancer, endometrial cancer, colon cancer, kidney cancer, 
	Cheung teaches treating with Nivolumab, Pembrolizumab, MPDL3280A/Atezolizumab, and MEDI4736/Durvalumab.  See paragraphs [0030], [0047], [0062] and [0063] and claims 9, 10 and 21.
	Cheung teaches treatment refers to reducing the proliferation or destroying cancer cells and inhibiting tumor growth. See paragraphs [0053] [0075]-[0077].
	Cheung teaches monitoring the tumor size during treatment.  See paragraph [0431].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

5.	Claim 1, 3-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0190506 (Cheung et al. July 9, 2015), “Cheung” evidence by ENZON Pharmaceuticals, Inc. (ADAGEN® (pegademase bovine) Injection Feb. 2008), “ENZON” in view of  US 2009/0047270 (Filpula et al. Feb. 29, 2009, IDS), “Filpula” 
	Cheung teaches as set forth above. 
Cheung additionally teaches different routes of administration, such as by implantation. See paragraph [0032].  
Cheung additionally teaches sequential and concurrent administration.  See paragraph [0426].  
Cheung additionally teaches that the regulatory T-cells targeted by the therapy are intratumoral.  See paragraphs [0039], [0543] and [0544] and Figs. 2A and 2B.  
Cheung teaches as set forth above, but does not specifically teach treating with the adenosine deaminase-1 of claims 5-8, intratumoral administration, or the order administration of the PD-1 axis binding antagonist and pegademase.  


Filpula teaches treating breast cancer, prostate cancer, gastrointestinal cancer, colorectal cancer, lung cancer, bladder cancer, melanoma, and ovarian carcinoma.   See ¶¶ 00150-0157 and Examples 1 and 2
Filpula teaches treating with recombinant bovine adenosine deaminase comprising SEQ ID NO: 1 or 5, wherein the recombinant bovine adenosine deaminase comprising SEQ ID NO: 5 comprises a Cys74 that is capped to prevent oxidation in an aqueous medium.  See claims 18 and 19.
The instantly claimed SEQ ID NO: 1 is 99.5 % identical with SEQ ID NO: 1 and 100% identical with SEQ ID NO: 5 of Filpula.  See Appendix of the Office Action of October 13, 2020. 
Filpula teaches adenosine deaminase SEQ ID NO: 2 which is 99.7% identical to the instantly claimed SEQ ID NO: 2. See ¶¶ 0058 and 0198 and Appendix of the Office Action of October 13, 2020 
Filpula teaches various routes of administration for the adenosine deaminase.  See claim 16. 
Filpula teaches combining the adenosine deaminase treatment with other cancer treatments by simultaneous or sequential administration.  See ¶¶ 0048-0054.
Filpula teaches PEGylation of the adenosine deaminase.  See ¶¶ [0013], [0017], [0018], and [0070]-[0090].

prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Cheung and Filpula to use the adenosine deaminase-1 of Filpula in the method of Cheung in combination with the PD-1 axis binding antagonists to prevent oxidation of the adenosine deaminase-1 and because Filpula teaches the adenosine deaminase-1 is effective for the treatment of cancer. One of skill in the art could have readily altered the order and route of administration of the PD-1 axis binding antagonists and adenosine deaminase-1 to optimize the treatment and to target the intratumoral T-cells with the therapy by intratumoral injection.  Given the effectiveness of the PD-1 axis binding antagonists and adenosine deaminase-1 in the treatment of cancer taught by Cheung and Filpula and given that Cheung teaches that they can be used in combination, one of skill in the art would have been motivated to treat with adenosine deaminase-1 of Filpula in combination the PD-1 axis binding antagonists of Cheung to optimize the effectiveness of the cancer treatment. 
Conclusion
6.	All other objections and rejections recited in the Office Action of October 13, 2020 are withdrawn in view of Applicant’s amendments and arguments.
7.	No claims allowed.
8.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642